Citation Nr: 1701802	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle disability, to include swelling.

2.  Entitlement to service connection for a bilateral ankle disability, to include swelling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to September 1989.  The Veteran's DD Form 214 noted a prior period of inactive service lasting two months and thirteen days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen the claim for service connection for a bilateral ankle disability.  In a subsequent December 2012 Statement of the Case (SOC), the RO reopened the Veteran's claim, having found that new and material evidence was submitted by the Veteran.  However, the RO denied service connection on the merits.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disability, to include swelling, before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In the decision below, the Board grants the Veteran's application to reopen the claim for service connection for a bilateral ankle disability, to include swelling.  The reopened claim for service connection for a bilateral ankle disability, to include swelling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In April 2000, the RO denied service connection for an ankle condition on the basis that there was an absence of objective evidence demonstrating an ankle condition whose origin could be traced back to service.  The Veteran received notice of the decision; she timely appealed but later withdrew her appeal. 

2.  Evidence received since the April 2000 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral ankle disability, to include swelling, and therefore is material evidence.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for a bilateral ankle disability, to include swelling.  38 U.S.C.A. § 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the application to reopen the claim for entitlement for service connection for a bilateral ankle disability, to include swelling.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.




Claim to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated in April 2000, the Veteran was denied service connection for an ankle condition because there was an absence of objective evidence demonstrating an ankle condition whose origin could be traced back to service.  The Veteran perfected an appeal on the matter but withdrew the appeal in October 2002.  
Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final April 2000 rating decision.  

Since the April 2000 rating decision, evidence added to the claims file includes VA treatment records, private medical records, and a January 2012 VA examination.  

The Veteran was afforded a VA examination in January 2012.  The VA examiner diagnosed the Veteran with bilateral ankle sprain but opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  Furthermore, the VA examiner opined that the Veteran's bilateral ankle swelling was attributed to factors that were not intrinsic to any actual pathology of the ankles.  Rather, the bilateral ankle swelling may be secondary to heart, kidney, or vascular conditions.  

In addition, since the April 2000 rating decision, service connection was granted for fibromyalgia in a January 2002 rating decision.   According to a June 2013 statement, the Veteran claims that her ankle pain might not be as great if it were not for her service-connected fibromyalgia.  Thus, she has raised a secondary theory of entitlement regarding her claimed ankle condition.

The Board finds that the diagnosis of a bilateral ankle sprain, an opinion that the Veteran's ankle swelling may be due to a heart, kidney, or vascular condition, and the Veteran's allegation that her service-connected fibromyalgia aggravates her ankle pain and swelling to be new and material evidence.

Specifically, the evidence submitted since the April 2000 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's April 2000 decision, and reopening the claim of service connection for a bilateral ankle disability, to include swelling, is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a bilateral ankle disability, to include swelling, is granted. 


REMAND

The Veteran contends that service connection is warranted for her bilateral ankle disability, to include swelling.  She contends that her ankle swelling began during service, and that the pain and swelling is aggravated by her service-connected fibromyalgia.  See January 2013 VA Form 21-4138 (Statement in Support of Claim).

The Veteran experienced bilateral swelling of her ankles several times while in service.  See May 1984, August 1985, and May 1987 service treatment records.  She continued to report ankle swelling in the years following service, up through 2010.  See June 2000 private treatment records and February 2001 and December 2010 VA treatment records.

In February 2001, the Veteran's treating VA physician stated that the Veteran had fibromyalgia and that the condition caused diffuse joint pain, including in the shoulders, arms, back, hips, knees, ankles, and feet.  See statement of William Swedler, M.D.

In January 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had reported swelling in the bilateral ankles in 1984, but that these incidents were secondary to an ace bandage wrap on the Veteran's left knee and to tight boots.  The examiner further noted that there was not an actual direct diagnosis in regards to the ankles.  The examiner opined that the swelling was attributed to factors that were not intrinsic to any actual pathology of the ankles, but rather may be secondary to heart, kidney, or vascular conditions.  The VA examination report reflects a left ankle calcaneal spur.  However, the VA examiner opined that in light of the normal x-rays that were obtained during the exam, he found that the Veteran did not have chronic ankle sprain and found that the Veteran's current bilateral ankle sprain was less likely than not incurred in or caused by her military service.  See January 2012 VA examination report.

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Board finds that the examiner's opinion with regards to the Veteran's bilateral ankle disability, to include swelling, is inadequate.  The examiner opined that the Veteran's ankle swelling may be secondary to a heart, kidney, or vascular condition, but the examiner did not provide a further diagnosis regarding any heart, kidney, or vascular condition.  Furthermore, the examiner did not opine on whether the Veteran's current bilateral ankle condition is caused by or aggravated by the Veteran's service-connected fibromyalgia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

Therefore, the Board remands the case, in order that an appropriate exam can be obtained and opinion rendered to determine the underlying cause of the Veteran's bilateral ankle disability, to include bilateral swelling, and whether it is related to service or any service-connected disability, to include fibromyalgia as claimed.  

Prior to obtaining a VA examination with an additional VA addendum opinion, any outstanding VA outpatient treatment records should also be obtained.  The most recent VA outpatient treatment records on file are dated in June 2013.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since June 2013. 

2. Then schedule the Veteran for a new VA examination to determine the nature and etiology of her claimed bilateral ankle disability, to include swelling, to include, but not limited to, whether it is related to a heart, kidney, or vascular condition or disease that is related to service, or caused by or aggravated by a service-connected disability or otherwise.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

Identify all current disabilities regarding the Veteran's ankle, to include any arthritis, or heart, kidney, or vascular condition related to any current ankle swelling.  The examiner should opine as to whether: 

(a)  it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle disability, to include sprain and/or swelling, or any heart, kidney, or vascular condition causing bilateral ankle swelling, began during active service; or, is related to any incident of service; or began within one year after discharge from active service; and/or, in the alternative

(b)  it is at least as likely as not (50 percent or greater probability) that any current bilateral ankle disability, to include any heart, kidney, or vascular condition causing bilateral ankle swelling, is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by her service-connected fibromyalgia.  If the examiner finds that the bilateral ankle disability is aggravated by the fibromyalgia, then he or she should quantify the degree of aggravation, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim. 

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


